Russell, J.
1. This court has no power to decide questions which were not raised in the lower court; and, .consequently, the objections to the pleadings must be treated as having been waived. Ward v. Frick Company, 95 Ga. 804 (22 S. E. 899).
2. The note in the present case showing upon its face that it was given for a patent right, the defendants were, as against the holder of the note, let into all of their defenses against the original payee. The evidence authorized a finding in their favor, and the trial judge did not abuse his discretion in refusing a new trial. Judgment affirmed.